Title: To James Madison from Joseph Barnes, 28 March 1804 (Abstract)
From: Barnes, Joseph
To: Madison, James


28 March 1804, Leghorn. “Some time Since” wrote JM from Naples [not found]; reminds JM that the subject of that letter was important “not only to our Commerce, but our Success against the Tripolines.” “Tis now near twelve Months Since I forwarded two Copies of a Letter addressed to me from General Acton, the Prime Minister of Naples, inviting us to a Treaty of Commercial relations.” Acton also stated verbally several times “that the Neapolitan Govt. would be happy to join the Govt. of the United States in any Measures against the Barbary States which Should be thought consistent & Mutually advantageous.” Has anxiously awaited instructions how to reply to these overtures; supposes the delay has been due to the occupation of the president and department heads with “Louisiana, and other important Matters.” Received a 23 Feb. letter from his agent at Palermo enclosing a copy of a letter from Preble requesting gunboats and mortars “& also a Letter from the party who Acts for the U. S. Squadron at Syracuse, giving an Account of the fortunate event of the destruction of the Frigate Philadelphia.”
Replied to Preble immediately, “tho’ my interfering was not very pleasant on two Accounts,” offering “my personal Services wi⟨th⟩ the Neapolitan Govt: and any Sum of money he migh⟨t⟩ want that I could Command.” Is placed in an “Aukward and unpleasant predicament.” “1stly. An application to General Acton, to induce him to Assist the Americans with Gun Boats, Mortars &c when no reply had been made to his Overtures for More than twelve months certainly came forward with a bad grace. 2ndly. I am not even known as Agent for the Squadron, tho’ consul for Sicily as Englishmen and Italians are appointed by Some person or other, but by whom I do not Know.” Believes he was asked to help only because it is supposed that “I might have Some weight with General Acton⟨,⟩ And … that I could command a consider⟨a⟩ble Sum of money of my own; as well as obtain any other Sum that may be wanting.”
“I have written General Acton, and made the best apology I could for not having answered his former propositions.” Has also written Preble “that, Should he think it requisite I will join him on the Shortest notice.” Had he had the powers possessed by consuls of all other nations, Preble “would have had the Gun Boats, Mortars, & all other Matters he wanted, more than a Month past.” “After various fruitless applications in Sicily he is Obliged to go to Naples, which is consequently a considerable Sacrifice of time & Public Money; exclusive of the risk of Some of the Barbarians getting out.” Believes Preble will succeed in obtaining gunboats and mortars and will do all in his power to help.
“I did expect before this time I Should have had the honor of receiving from Mr Madison, a Sett of the Laws of the United States &c &c requisite for my Consulate with the instructions necessary.” Has learned that JM requests “information to be forwarded to the department of State as often as possible.” “I take the Liberty of repeating as Suggested in my former Letters, that our Commerce in the Neapolitan Dominions is considerabley Shackled from a want of Some Commercial Arrangements with the Govt. which might have been affected had I received powers to Act.” British vessels can go into Naples or Palermo and sell or enter at the customhouse any part of their cargo, but American ships must declare and land their whole cargo and are liable to inspection on board by customs officials. This is inconvenient and expensive.
Quarantine laws regarding Americans “are very detremental, & I am well persuaded may be easily Obviated by proper application & exertion were I authorized.” Has written Jefferson several times. “I am not fond of flattery, but while the Helm of State is directed by Such pilots as Mr Jefferson & Mr Madison there is no fear of arriving at the desired Haven—nor, of the Glory & prosperity of our Country.
“Indeed Such is my zeal for the continuance of Mr Jefferson in the Presidency, that were it necessary to ensure this Election, I would with much pleasure make a Voyage to America for the purpose—however, fortunately there will be but a feble oppos[it]ion in my Opinion.” Has an independent income and is happy only when “promoting the interest & happiness of others: especially of my fellow Citizens.” Cares not “to what part of the World I go provided I could be still more useful.” If a U.S. chargé d’affaires were appointed at Constantinople, “great benefit would result to our Commerce in the Archipelago, Black Sea &c &c.” The most important place for U.S. commerce in the Mediterranean has always been and will continue to be Leghorn; “Consequently great attention ⟨S⟩hould be paid to cultivate the advantages which are to be derived.” Suggests that JM appoint “a Commercial Agent, or charges des affaires with whom all the Consuls Should correspond.” This “would Save Mr Madison much trouble & prevent many abuses & neglect of different Consuls as well as Complaints by Such person being on the Spot, as he may make the circuit at Least once a year if requisite.” Thus JM would receive information about “the affairs of this part of the World regularly arranged & Systemized—for, the party appointed to this charge could be continually collecting all the commercial & other information possible that would be useful to the United States; at very Little expence comparitively to the advantages which would accrue from the appointment.” Believes he “could render Essential Services in this Situation.” Has no pecuniary motives: “I would with pleasure undertake on the Simple consideration of my travelling expences & &. being paid.” Adds that “to any part of the World even to Constantinople or Tunis I would cheerfully go provided Mr Jefferson & you Should think I could be Servicable—tho’ I Should give the preference to Italy.”
Expects a reply from Preble “tomorrow, however, at all events I Shall depart for Naples again on my [illegible] for Sicily in ten days—unless C Preble Should want money from Leghorn.” Adds in a postscript that many letters sent from the State Department are “being Lost either thro’ neglect, or design; or from jealousy taken up by parties & destroyed.” Recommends that JM order “a receipt to be taken from the party to whom the Letters or dispatches are deliverd in America; and, the Same party to take a receipt on the delivery in Italy or Sicily.” “Mr Cathcart informed me he had Lost many of his Letters.” Forwarding dispatches through England would be expensive and often cause delay; suggests that JM order his clerk to send a note via England “Specifying that Such despatches had been forwarded by Such a Vessel, or Vessels; in which case, if not d⟨e⟩liver’d; enquiries could always be made to obtain them.” Adds that JM can address him at Palermo “to care of Messrs. Heigelin & co., Danish Consulate, Napales, or Th. Appleton, Leghorn.”
 

   
   RC (DNA: RG 59, CD, Leghorn, vol. 1). 7 pp. Extract printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:542.



   
   See Barnes to JM, 8 June 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:83–84).


